— Determination, dated February 11, 1981, of respondent Commissioner of the New York State Department of Social Services, after fair hearing, sustaining determination of respondent Commissioner of the New York City Department of Social Services disqualifying petitioner from receiving public assistance for 30 days and until willing to comply with requirements. relating to employables, is reversed, on the law, and the determination is annulled, without costs. The evidence at the fair hearing was not sufficient to justify an inference that petitioner failed or refused to accept manpower services. (See 18 NYCRR 385.7 [a] [2]; 385.8 [b].) At most, the evidence would *551warrant a finding that because of certain personality traits petitioner was not a desirable employee. That may be a reason for not continuing him in the employment to which he was assigned; it is not a reason for disqualifying him from receiving public assistance. Concur — Sandler, J. P., Carro, Asch and Silverman, JJ.